The Chancellor.
A trust is created by the will of .Horace Dryden Clark as to the stock in the Bank of Montreal and the 4 per-cent stock of the city of Montreal, by the said will bequeathed; and I instruct and direct the complainant to assign the said stocks to such person -or persons as may be hereafter duly constituted and appointed trustee or trustees in the room and stead of the ■.several persons named in the said will as trustees who "have heretofore renounced and declined to assume the .said trusts; and I also direct the complainant to sell so much of the stock of the Canadian -Bank of Commerce, bequeathed by the said will, as shall be necessary to pay -the debts and expenses connected with the administration ■ of the said estate (after applying such funds of the estate mot otherwise disposed of as remain in his hands), and -also the costs and expenses incident to this proceeding.